Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 02/22/2021 is acknowledged.
Replacement Drawings submitted on 02/22/021 are acceptable.  
Claim rejections under 35 U.S.C. 112 in the Office action of 11/23/2020 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kimberly M. Slaven on 03/04/2021.
The application has been amended as follows: 

1.	(Currently Amended)	A piston ring, comprising:
an upper layer extending circumferentially around a center axis, said upper layer formed of an upper powder metal material,  said upper layer presents an upper ring 
           a lower layer extending circumferentially around said center axis, said lower layer formed of a lower powder metal material, said lower layer presents a lower ring surface opposite said upper ring surface, said lower layer presents a lower outer diameter surface, a second corner is present between said lower outer diameter surface and said lower ring surface;  
            a middle layer extending circumferentially around said center axis and disposed between said upper layer and said lower layer, said middle layer being formed of a middle powder metal material, said middle layer presenting a middle outer diameter surface between said upper outer diameter surface and said lower outer diameter surface; 
            a coating including diamond-like carbon disposed on an entirety of said middle outer diameter surface of said middle layer, said coating being spaced from at least one of said corners such that said at least one corner is exposed, and wherein a coating outer diameter surface, said upper outer diameter surface, said upper ring surface, said lower ring surface, and said lower outer diameter surface are outermost surfaces on three sides of said piston ring.   
	
		2.	(Canceled)	   

		3.	(Currently Amended) A piston ring according to claim 1, wherein 

		4.	(Currently Amended)	A piston ring according to claim 1, wherein said middle outer diameter surface is disposed radially inwardly of said upper outer diameter surface and said lower outer diameter surface, 

		5.	(Currently Amended)	A piston ring according to claim 1, wherein [[and]] said coating is spaced from at least one of said upper and lower ring surfaces.  

		7. 	(Currently Amended) A piston ring according to claim 1, wherein said coating is spaced from said first corner and spaced from said second corner.  

		10.	(Original) A piston ring according to claim 1, wherein said lower metal material has a higher wear resistance than said upper powder metal material.
	
14.	(Withdrawn-Currently Amended)	A method of manufacturing a piston ring, comprising the steps of:
		providing an upper layer formed of an upper powder metal material extending circumferentially around a center axis, the upper layer presenting an upper ring surface, the upper layer presenting an upper outer diameter surface, and a first corner is present between the upper ring surface and the upper outer diameter surface;
		disposing a middle layer formed of a middle powder metal material extending circumferentially around the center axis along the upper layer, the middle layer presenting a middle outer diameter surface;
		disposing a lower layer formed of a lower powder metal material extending circumferentially around the center axis along the middle layer, the lower layer presenting a lower ring surface opposite the upper ring surface, the lower layer presenting a lower outer diameter surface, and a second corner is present between the lower outer diameter surface and the lower ring surface; and 
		disposing a coating including diamond-like carbon on an entirety of the middle outer diameter surface of the middle layer, the coating being spaced from at least one of the corners such that the at least one corner is exposed, and wherein a coating outer diameter surface, the upper outer diameter surface, the upper ring surface, the lower ring surface, and the lower outer diameter surface are outermost surfaces on three sides of the piston ring.   


		15.	(Withdrawn-Currently Amended)	A method according to claim 14

		17.	(Withdrawn-Currently Amended)	A method according to claim 14including removing a portion of the coating until the coating outer diameter surface is flush with the upper outer diameter surface and the lower outer diameter surface.     

		18.	(Withdrawn-Currently Amended)  A method according to claim 14, wherein 

Allowable product, rejoinder of withdrawn claims
Claims 1, 3-5, and 7-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Piston ring with inlaid DLC coating and method of manufacturing as claimed in independent claims 1 and 14 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 5,773,734 (Young) substantially discloses the invention as claimed with powered metal piston ring having a layer extending circumferentially around a center axis and presenting an outer diameter surface. This layer defines the middle layer of the piston ring.  
Young is silent about an upper layer formed of an upper powder metal material extending circumferentially around the center axis; upper layer presents an upper ring surface; upper layer presents an upper outer diameter surface; a first corner is present between the upper ring surface and the upper outer diameter surface; a lower layer formed .     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675